DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the activator must be shown or the feature(s) canceled from the claim(s).  The activator is indicated as 299, however, it is not clear what structure this actually encompasses.  There is no cross-hatching in the figures so it is difficult to distinguish between the various structures and it appears the line for 299 indicates an empty space and it is not clear what or how this connects to structure that is used to activate.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an activation mechanism and a biasing member in claims 1, 2, 4, 11-13, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyrick (US 2006/0173408).
With regard to claim 1, Wyrick teaches a drug delivery device comprising: a housing having a proximal end and a distal end (Fig. 5 member 31); an activation mechanism disposed at the proximal end of the housing (Fig. 5 members 55 and 56, [0066]); a drive mechanism disposed in the housing the drive mechanism including a biasing member (Figs. 5 and 6 member 50); a drug container disposed in the housing, the drug container defining a longitudinal drug container axis (Figs. 3 and 5 member 12); a fluid pathway connection disposed in the housing, the fluid pathway connection including a piercing member defining a longitudinal piercing member axis (Figs. 5 and 6 member 22); a needle insertion mechanism disposed in the distal end of the housing, the needle insertion mechanism including an insertion needle defining a longitudinal insertion needle axis (Figs. 5 and 6 member 24), wherein the longitudinal drug container axis, the longitudinal piercing member axis, and the longitudinal insertion needle axis are substantially coaxial (Figs. 5); and a plunger seal disposed in the drug container, wherein the biasing member of the drive mechanism is configured to apply a force on the plunger seal in response to actuation of the activation mechanism, the force directed toward a distal end of the drug container (Fig. 5 plunger seal 14, see transition from Fig. 5 to Fig. 6), and wherein the needle insertion mechanism includes an insertion biasing member which causes the insertion needle to extend in a distal direction toward the distal end of the housing (Fig. 5 spring 71 is involved in causing the needle to extend, see the transition from Fig. 5 to Fig. 6).
With regard to claim 2, see Fig. 5 plunger seal 14, see transition from Fig. 5 to Fig. 6.
With regard to claim 3, see Fig. 5 seal 23, see transition from Fig. 5 to Fig. 6.
With regard to claim 4, see Fig. 5 spring 71 is involved in causing the needle to extend, see the transition from Fig. 5 to Fig. 6.
With regard to claim 7, the housing is taken to further include portion 57 as the lower portion and 31 is taken as the upper portion (Figs. 5 and 6) which overlap at a junction.
With regard to claim 8, see the translation between Figs. 5 and 6 regarding articulation of 57 ([0157]), the lower portion is taken to further include member 45 in which is needle insertion mechanism is substantially disposed (Fig. 5).
With regard to claims 9 and 10, the retainer is taken as 53 and 54 which rotate inward with respect to drive housing 57 when activation mechanism 55 is removed (plunger rod 61 ([0065], Figs. 5 and 6).
With regard to claim 11, the interlock is taken as 53 and 54, for purposes of claim 11 the activation mechanism is taken as 37 (see transition from Fig. 5 to Fig. 6, [0065]).
With regard to claim 12, Wyrick teaches a drug delivery device comprising: an activation mechanism an activation mechanism (Fig. 5 members 55 and 56, [0066]); a drive mechanism including a biasing member (Figs. 5 and 6 member 50); a drug container defining a longitudinal axis (Figs. 3 and 5 member 12); a pierceable seal disposed at the distal end of the drug container (Fig. 5 seal 23); a plunger seal disposed in the drug container (Fig. 5 plunger seal 14); a fluid pathway connection including a piercing member (Figs. 5 and 6 member 22); a needle insertion mechanism including an insertion needle (Figs. 5 and 6 member 24); a housing having a proximal end adjacent the activation mechanism and a proximal end adjacent the needle insertion mechanism (Fig. 5 member 31), the drive mechanism, the fluid pathway connection, and the needle insertion mechanism disposed within the housing (Fig. 5); and wherein the biasing member is configured to apply a force on the plunger seal in response to actuation of the activation mechanism, the force directed toward the distal end of the drug container, further wherein the force causes the drug container to translate in the distal direction and wherein the piercing member of the fluid pathway3186868.v15474.1073-00422 connection is configured to pierce the pierceable seal as a result of the translation of the drug container to open a fluid pathway from the drug container, through the piercing member and to the needle insertion mechanism (see transition from Fig. 5 to Fig. 6), wherein the needle insertion mechanism include an insertion biasing member which causes the inserting needle to extend in a distal direction toward the distal end of the housing (Fig. 5 spring 71 is involved in causing the needle to extend, see the transition from Fig. 5 to Fig. 6).
With regard to claim 13, see Fig. 5 spring 71 is involved in causing the needle to extend, see the transition from Fig. 5 to Fig. 6.
With regard to claim 16, the housing is taken to further include portion 57 as the lower portion and 31 is taken as the upper portion (Figs. 5 and 6) which overlap at a junction.
With regard to claim 17, see the translation between Figs. 5 and 6 regarding articulation of 57 ([0157]), the lower portion is taken to further include member 45 in which is needle insertion mechanism is substantially disposed (Fig. 5).
With regard to claims 18 and 19, the retainer is taken as 53 and 54 which rotate inward with respect to drive housing 57 when activation mechanism 55 is removed (plunger rod 61 ([0065], Figs. 5 and 6).
With regard to claim 20, the interlock is taken as 53 and 54, for purposes of claim 11 the activation mechanism is taken as 37 (see transition from Fig. 5 to Fig. 6, [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyrick (US 2006/0173408) as applied to claims 4 and 13 above, and further in view of Wolk et al. (US 5,067,947).
With regard to claims 5, 6, 14, and 15, Wyrick teaches a device substantially as claimed.  In Wyrick the needle insertion mechanism is further taken to include the hub portion 21 which is over the of the container and moves relative to the container (Figs. 5 and 6). Wyrick does not disclose an activator with a ramped surface to cause displacement of a lockout pin of the needle insertion mechanism.  However, Volk et al. teach a needle insertion hub which engages and moves relative to a drug container to have a member pierce a seal which includes a lockout pin which is moved via a ramped activator so that the components may be held in place until activation to move the drug container and insertion member relative to each other (Figs. 7 and 8, pin 53 ramped surface of groove 39, Col. 4 lines 34-49, 53 would be flexed outward in a perpendicular direction to move over the ramp of the groove). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an activator and pin in Wyrick as in Volk et al. as this would be beneficial to hold the hub in place.

Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive.  Applicant argues Wyrick’s member 71 does not cause the insertion needle to extend in a distal direction.  The Examiner finds that claim would need to further specify how the insertion biasing member causes the needle to extend.  While member 71 does retract the needle, it is also pushed upon when the cartridge moves forward and transfers this force on to the needle to extend the needle while providing penetration control.  Regarding the objections to the drawings concerning the activator.  Applicant has indicated member 299 includes arms 299A.  It is not clear how 299 and 299A are part of the same mechanism as they appear to indicate disparate parts.  It is not clear from the Figures where the boundaries for these structures are or how they are connected.  The other drawing objections are removed in light of the amendments as are the rejections under 35 U.S.C. 112.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783